

115 HCON 97 IH: Directing the Clerk of the House of Representatives to make corrections in the enrollment of H.R. 1.
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 97IN THE HOUSE OF REPRESENTATIVESDecember 18, 2017Mr. Polis submitted the following concurrent resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONDirecting the Clerk of the House of Representatives to make corrections in the enrollment of H.R.
			 1.
	
 That in the enrollment of the bill H.R. 1, the Clerk of the House of Representatives shall add at the end of title I the following new subtitle:
			
				EMiscellaneous
					15001.Expansion of limitation on deductions for expenditures for lobbying Congress
 (a)In generalSection 162(e) is amended in paragraph (1)(D), by inserting , or with a Senator, a Representative in, or a Delegate or Resident Commissioner to, the Congress (or a senior staff member for such Senator, Representative, Delegate, or Resident Commissioner), after executive branch official.
 (b)Effective dateThe amendments made by this section shall apply with respect to amounts paid or incurred after December 31, 2017..
		15002.Tax-free production of kombucha
 (a)Exception from definition of brewerSubsection (d) of section 5052 of the Internal Revenue Code of 1986 is amended to read as follows:  (d)Brewer (1)In generalFor purposes of this chapter, the term brewer means any person who brews beer or produces beer for sale.
 (2)ExceptionThe term brewer shall not include any person who— (A)produces only beer exempt from tax under subsection (e) of section 5053, or
 (B)produces only kombucha exempt from tax under subsection (i) of such section.. (b)Exemption from taxSection 5053 of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating subsection (i) as subsection (j); and (2)by inserting after subsection (h) the following new subsection:
					
						(i)Production of kombucha
 (1)In generalSubject to regulation prescribed by the Secretary, any person may, without payment of tax, produce kombucha for consumption or sale.
 (2)DefinitionFor purposes of this chapter, the term kombucha means a beverage which— (A)is fermented solely by a symbiotic culture of bacteria and yeast,
 (B)contains not more than 1.25 percent of alcohol by volume, (C)is sold or offered for sale as kombucha, and
 (D)is derived from— (i)sugar, malt or malt substitute, tea, or coffee, and
 (ii)not more than 20 percent other wholesome ingredients.. 15003.Virtual currency (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139G (as added by this Act) the following new section:
				
					139H.Gain from sale or exchange of virtual currency
 (a)In generalGross income shall not include gain from the sale or exchange of virtual currency for other than cash or cash equivalents.
						(b)Limitation
 (1)In generalThe amount of gain excluded from gross income under subsection (a) with respect to a sale or exchange shall not exceed $600.
 (2)Aggregation ruleFor purposes of this subsection, all sales or exchanges which are part of the same transaction (or a series of related transactions) shall be treated as one sale or exchange.
 (c)Virtual currencyFor purposes of this section, the term virtual currency means a digital representation of value that is used as a medium of exchange and is not otherwise currency under section 988.
 (d)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2018, the dollar amount in subsection (b) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2017 for calendar year 1992 in subparagraph (B) thereof.
							Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $50..
 (b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139F the following new item:
				
					
						Sec. 139H. Gain from sale or exchange of virtual currency..
 (c)Reporting of gains or lossesThe Secretary shall issue regulations providing for information returns on virtual currency transactions for which gain or loss is recognized.
 (d)Effective dateThe amendments made by this section shall apply with respect to transactions entered into after December 31, 2017.
			15004.Allowance of deductions and credits relating to expenditures in connection with marijuana sales
			 conducted in compliance with State law
 (a)In generalSection 280E is amended by inserting before the period at the end the following: , unless such trade or business consists of marijuana sales conducted in compliance with State law. (b)Effective dateThe amendment made by this section shall apply with respect to taxable years ending after the date of the enactment of this Act.
			